                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

    LISA HEDGLIN,

                       Plaintiff,                                   8:18-CV-239

    vs.
                                                                      ORDER
    COTTONWOOD HEALTHCARE,
    LLC., A Nebraska Limited Liability
    Company, et al.,

                       Defendants.


          IT IS ORDERED:


          1.   The Joint Stipulation of Dismissal Without Prejudice
               Concerning Defendant Sidney Care & Rehabilitation, L.L.C.
               (filing 42) is approved.


          2.   Sidney Care & Rehabilitation is dismissed as a party.1


          3.   Pursuant      to     the   plaintiff's   Dismissal     of    Remaining
               Defendant       Cottonwood        Healthcare,       L.L.C.     Without




1    The Court is not precluded from dismissing Sidney Care & Rehabilitation by its
receivership, because its dismissal from this action does not "interfere with the functioning
of the health care facility" within the meaning of Neb. Rev. Stat. § 71-2086(3). Cf. Dennis v.
A.H. Robins Co., Inc., 860 F.2d 871, 872 (8th Cir. 1988); cf. also O'Donnell v. Vencor Inc., 466
F.3d 1104, 1110-11 (9th Cir. 2006).
     Prejudice Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) (filing 43),
     Cottonwood Healthcare is dismissed as a party.


4.   This case is closed.


5.   A separate judgment will be entered.


Dated this 12th day of February, 2019.


                                      BY THE COURT:



                                      John M. Gerrard
                                      Chief United States District Judge




                                -2-
